Citation Nr: 1815806	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  16-15 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Patricia E. Roberts, Attorney 


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from September 1957 to August 1959 and from September 1959 to August 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Guaynabo, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO) which declined to reopen the claim of service connection for a low back disability and denied service connection for ischemic heart disease.  Jurisdiction of the matter is now with the Roanoke, Virginia RO.

An interim February 8, 2016  rating decision granted service connection for ischemic heart disease, rated 60 percent effective July 17, 2011 and 30 percent from February 26, 2014.  In April 2016, the Veteran filed a Notice of Disagreement (NOD) with the February 8, 2016 rating decision.  A January 16, 2018 RO letter acknowledged receipt of his NOD and informed him that he may submitted additional information and opt to have his case reviewed by a decision review officer (DRO) or proceed by the traditional appeal process.  He has not yet replied, and the RO has not yet issued a decision or Statement of the Case (SOC).  As this issue appears to be pending processing at the RO, and the Board does not have full jurisdiction over the matter at this time, it will not be addressed further herein.   

[The Veteran had also initiated an appeal seeking an increased rating for tinea versicolor.  He did not perfect the appeal in the matter, and it is not before the Board.]

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The matter of service connection for a low back disability on de novo review is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



FINDINGS OF FACT

1.  An unappealed August 2010 rating decision denied the Veteran service connection for a low back disability essentially based on a finding that such disability was not manifested in (and is unrelated to) his service.

2.  Evidence received since the August 2010 rating decision include lay reports of continuity of symptomatology of a low back disability since service; relates to an unestablished fact necessary to substantiate the claim of service connection for such disability; and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim of service connection for low back disability may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  As this decision grants that portion of the claim decided herein (reopens the claim), there is no reason to belabor the impact of the VCAA on the matter since any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted. 38 U.S.C. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156 (a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (CAVC) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement.  The CAVC interpreted the language of 38 C.F.R. § 3.156 (a) as "enabling rather than precluding reopening." See Shade v. Shinseki, 24 Vet. App. 110 (2010).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

An August 2010 rating decision denied the Veteran service connection for a low back disability based on finding that such disability was not shown in service, and was unrelated to service.  He did not appeal that rating decision, or submit new and material evidence within a year following.  Accordingly, it became final.  38 U.S.C. § 7105.

Evidence of record at the time of the August 2010 rating decision included service treatment records (STRs), private treatment records and a July 2010 VA examination, which did not show or suggest a nexus between the Veteran's current low back disability and his service.  As the claim was previously denied based on a finding that the Veteran's current low back disability is unrelated to his service, for evidence to be new and material, it must relate to this unestablished fact (i.e., it must tend to show a nexus between a current back disability and his service).

Evidence received since the August 2010 rating decision, includes a September 2014 statement from the Veteran's wife indicating that he has been complaining of back pain for over 33 years and his own April 2016 statement that his back pain has persisted since service, both of which tend to relate his current back disability to service. 

The lay statements of the Veteran and his spouse (presumed credible for the purpose of reopening) are new evidence in that they were not part of the record at the time of the prior final denial, and material evidence in that they tend to show that the claimed disability may be related to the Veteran's service.  Consequently, and in light of the "low threshold" standard for reopening endorsed by the CAVC in Shade, the Board finds that the evidence received is new and material, and that the claim of service connection a low back disability may be reopened.


ORDER

The appeal to reopen a claim of service connection for a low back disability is granted.


REMAND

The Board finds that further development is required to comply with VA's duty to assist the Veteran in the development of evidence to support his claim.  
See 38 C.F.R. § 3.159.  

In July 2010, the Veteran was afforded a VA examination to ascertain the etiology of his current low back disability.  The examiner noted that the Veteran's STRs show diagnoses of a lumbosacral strain in January 1965, low back strain in February 1965, and muscle strain in May 1996 which were treated with medication and back flexion exercises.  However, she opined that the Veteran's back condition was less likely than not related to his service, noting that there was no mention of a back condition on his separation exam and no record of medical treatment for back problems from 1965 to the present, "a nearly 45 year hiatus".  In a July 2010 addendum opinion, the examiner further opined that "a back condition [will not] disappear for this lengthy period of time and then suddenly or gradually reappear" and concluded [that the current disability likely was incurred in the interim]. 

The Board notes that while the Veteran's August1966 separation examination did not find a back disability, he had recurring diagnoses of back pathology in service, the last being three months prior to the separation examination (which the examiner did not acknowledge).  Therefore, the opinion appears premised on an inaccurate or incomplete factual background and is inadequate for rating purposes.  The rationale also does not adequately address the Veteran's and his wife's lay statements that he has had back pain since service.  Notably, a private treatment record shows complaints of low back pain as early as in October 1988.  Accordingly, an examination to secure an adequate advisory medical opinion in this matter is necessary.

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for the Veteran to be examiner by an orthopedist to secure a medical opinion regarding the nature and etiology of his current low back disability.  Based on examination and interview of the Veteran, and review of his entire record (to include this remand), the examiner should provide an opinion that responds to the following.

(a)  Please identify (by diagnosis) each low back disability entity found/shown by the record.

(b)  Please identify the likely etiology of each low back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that it is etiologically related to his service and the documented repeat back injuries therein?  The examiner must specifically consider and address the Veteran's relevant STRs (including the January 1965, February 1965, and May 1966 STRs noted above); his and his wife's lay reports of continuity of complaints and treatment postservice (even though records are unavailable); and clinical documentation of low back complaints in 1988. 

The examiner must include rationale with all opinions.  

2.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return this matter to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


